Appeal (1) from an order of the Supreme Court at Special Term, entered July 5, 1972 in Fulton County, which granted a motion by defendant Town of Johnstown for summary judgment dismissing the complaint as against it, and (2) from the judgment entered thereon. There are two issues raised on this appeal. First, whether plaintiff states a valid cause of action against the defendant town for false imprisonment as a result of the act of a Town Justice; and, second, whether plaintiff has complied with section 50-e of the General Municipal Law when notice of his claim is filed some six months after his release on bail, although within 90 days of the dismissal of the criminal charges. The trial court answered both issues in the negative and we agree. It has been held consistently by our courts that a municipality is not responsible for the tortious acts of its judicial officers in the performance of their duties. (Jameison v. State of New York, 7 A D 2d 944; Koeppe v. City of Hudson, 276 App. Div. 443.) This is so even though a Justice of the Peace acts in other capacities; (See Town of Putnam Valley v. Slutzky, 283 N. Y. 334.) As to the other issue, it is equally well established that a claim for false imprisonment and arrest arises at the time plaintiff’s imprisonment terminates and he is released on bail. (Huff v. State of New York, 27 A D 2d 892; Bomboy v. State of New York, 26 A D 2d 974.) Order and judgment affirmed, with costs. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Main, JJ., concur.